Citation Nr: 1719308	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-09 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for service-connected lumbosacral sprain prior to January 10, 2013.

2.  Entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral sprain since January 10, 2013. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD


P. Mays, Associate Counsel


INTRODUCTION


The Veteran served on active duty service in the United States Army from March 1978 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the further delay, the Veteran's claim must be remanded to ensure that all due process requirements have been satisfied.

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran was afforded VA examinations for his disability in January 2013, and March 2016.  In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that, "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016) (states that, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint," where feasible).  The prior VA examinations did not comply with Correia.  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  

The Veteran has been diagnosed with a thoracolumbar spine condition, specifically lumbosacral sprain.  The VA examination in March 2016 addressed the issue of range of motion and functional limitation with regard to this disability.  The Veteran's range of motion was noted to be abnormal or outside the normal range.  The examination indicated whether or not there was pain on weight bearing, however, it did not address the range of motion findings in weight bearing and non-weight bearing.   Likewise, the examination of January 2013 discussed range of motion but did not discuss weight bearing as required.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim, and as such, remand is required so that the Veteran may be afforded a new VA examination..

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the claim discussed above.  As the case is being remanded for a new VA examination, the findings contained therein will be relevant as to the functional impact the Veteran's disabilities have on his ability to perform the mental and physical acts required of sedentary and physical work.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records which have not already been associated with the claims file.

2.  Afford the Veteran an appropriate VA examination to determine the severity of his lumbosacral disability.  The claims file must be reviewed in conjunction with the examination. All testing deemed necessary must be conducted and results reported in detail.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is the case.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is the case.

3.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected lumbosacral spine disability, including any neurological manifestations.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess any additional functional impairment, if found, due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

4.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed, re-adjudicate the issues of entitlement to increased ratings and entitlement to TDIU.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





 ____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


